People v Belcer (2022 NY Slip Op 03664)





People v Belcer


2022 NY Slip Op 03664


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND BANNISTER, JJ.


549 KA 21-00724

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vEDWARD BELCER, DEFENDANT-APPELLANT. 


LAW OFFICE OF VERONICA REED, SCHENECTADY (VERONICA REED OF COUNSEL), FOR DEFENDANT-APPELLANT.

	Appeal from a judgment of the Allegany County Court (Terrence M. Parker, J.), rendered December 14, 2020. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court